IN THE SUPREME COURT OF THE STATE OF DELAWARE

JASON O’NEIL,                            §
                                         §
       Defendant Below,                  §   No. 38, 2018
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1107024171A (K)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: November 2, 2018
                           Decided: December 14, 2018

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                      ORDER

      After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of and for the

reasons assigned by the Superior Court’s opinion, dated December 18, 2017,

denying the appellant’s first motion for postconviction relief.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:


                                       /s/ Gary F. Traynor
                                             Justice